       Case 2:16-cr-00207-NJB-JVM Document 89 Filed 12/22/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                           CRIMINAL ACTION

VERSUS                                                             NO. 16-207

MIGUEL GAMEZ                                                       SECTION “G”

                                               ORDER

       Before the Court is a pro se motion seeking compassionate release filed by Defendant

Miguel Gamez (“Gamez”). 1 Considering that Gamez has previously been determined to be

entitled to appointment of counsel2 and pursuant to the Criminal Justice Act,3

       IT IS HEREBY ORDERED that the Office of the Federal Public Defender for the Eastern

District of Louisiana (“Federal Public Defender”) is appointed to represent Defendant Miguel

Gamez in pursuing the instant pro se motion for compassionate release.

       IT IS FURTHER ORDERED that the United States shall file a response to the motion

on or before December 31, 2020 at 5:00 PM.

       IT IS FURTHER ORDERED that the Federal Public Defender shall file a supplemental

reply brief on or before January 7, 2021 at 5:00 PM.

       NEW ORLEANS, LOUISIANA, this               22nd day of December, 2020.


                                               _______________________________
                                               NANNETTE JOLIVETTE BROWN
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT

       1
           Rec. Doc. 88.
       2
           Rec. Doc. 26.
       3
           18 U.S.C. §§ 3006A(a)(1) and (c).
